Citation Nr: 0828641	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-31 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for cold injury 
residuals.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a Department of Veterans 
Affairs Regional Office (RO) in Newark, New Jersey.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2008.  A transcript 
of that hearing has been associated with the record.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus are related to in-
service acoustic trauma.

2.  Residuals of in-service cold injuries are currently 
shown.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2007).

3.  With resolution of reasonable doubt in the veteran's 
favor, cold injury residuals were incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Bilateral Hearing Loss and Tinnitus

In addition to the above laws and regulations, for purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

In addition, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Here, the veteran alleges that in-service noise exposure 
stemming from being in close proximity to mortar fire caused 
his current bilateral hearing loss and tinnitus, which he 
claims began in service but increased in severity as he grew 
older.  

The Board notes that attempts to locate all of the veteran's 
service records have been unsuccessful.  When the RO 
attempted to obtain service medical records, April 2004 
correspondence from the National Personnel Records Center 
(NPRC) indicated that his record were "fire related."  In 
February 2006, the RO issued a formal finding on the 
unavailability of federal records.  

The veteran's available service records include his December 
1953 Report of Medical Examination at separation.  The Report 
of Medical Examination indicated that the results from his 
whispered voice testing for assessing hearing were 15/15, 
bilaterally.  However, during his June 2008 Travel Board 
hearing, he testified that he had been treated for hearing 
loss by a private physician as early as 1954, although these 
treatment records no longer exist.   

In June 2006, the veteran underwent a VA audiological 
examination, in which he was diagnosed with mild 
sensorineural hearing loss between 3,000 Hz and 4,000 Hz, 
bilaterally.  The audiologist noted that the whispered voce 
test conducted at separation was not a frequency-specific 
examination and, therefore, high frequency hearing loss could 
have went undetected.  Based on this, the audiologist 
concluded that the veteran's current hearing loss and 
tinnitus were at least as likely as not related to military 
service.  

Based on the evidence above, entitlement to service 
connection for bilateral hearing loss and tinnitus is 
warranted.  While the available service treatment records do 
not reveal evidence of a hearing disability, the opinion of 
the June 2006 VA examiner establishes a medical nexus between 
the veteran's claimed in-service acoustic trauma and his 
current symptomatology.  As such, and giving him the benefit 
of the doubt, the appeal is granted.

II.  Cold Injury Residuals

The veteran also alleges that he currently suffers from cold 
injury residuals as a result of being subjected to frostbite 
while serving in Korea.  As noted above, attempts to locate 
all of his service records have been unsuccessful.  

The veteran's December 1953 Report of Medical Examination at 
separation indicated that his feet, lower extremities, and 
upper extremities were all within normal limits.  VA 
treatment records dated from 2005 diagnosed him with Type II 
diabetes mellitus with neuropathy.  

The veteran was afforded VA examinations in June 2006.  The 
VA cold injury examiner reflected that there was no bony 
evidence of frostbite injury but referred to the neurological 
examiner for any neurological component.  

In the VA peripheral neurology examination, the veteran 
reported having bluish and blackish discoloration of his feet 
while serving in Korea.  Although the examiner noted the 
veteran's 12-year history of diabetes, he concluded that the 
veteran suffered from peripheral neuropathy of the lower and 
upper extremities secondary to residuals of an in-service 
cold injury.  

Based on the evidence above, entitlement to service 
connection for cold injury residuals is warranted.  While the 
available service treatment records do not reveal evidence of 
a cold injury, the opinion of the June 2006 VA neurological 
examiner establishes a medical nexus between the veteran's 
claimed in-service cold injuries and his current 
symptomatology.  As such, and giving him the benefit of the 
doubt, the appeal is granted.

III.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Inasmuch as the Board is allowing the benefits 
sought on appeal, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cold injury residuals 
is granted.




REMAND

The veteran also seeks service connection for PTSD.  He has 
alleged several in-service stressors: (1) jumping into a 4-
foot ditch and sustaining injuries when his unit came under 
attack by grenades and/or mortar rounds (February 1953 - 
March 1953); (2) witnessing an acquaintance by the name of 
William Wixon or Richard Dickson/Dixon seriously wounded or 
killed by an explosion (December 1952 - February 1953); (3) 
witnessing an engineer he was assigned to protect killed by 
enemy fire while constructing a Quonset hut (date 
unspecified); (4) experiencing engine trouble on a Fairchild 
C-119 Flying Boxcar while returning from a period of Rest and 
Recreation (date unspecified); and (5) being temporarily 
scheduled to be aboard a C-124 transport plane that 
eventually crashed, killing all on board (date unspecified).

In August 2007, the RO issued a Formal Finding on Lack of 
Information Required to Verify Stressors after determining 
that that the stressful events described by the veteran were 
insufficient to send to the United States Army and Joint 
Services Records Research Center (JSRRC) for verification.  
However, the Board finds that two of the claimed stressors, 
the alleged mortar/grenade attack and the injury or death of 
his acquaintance, are sufficient for JSRRC verification 
purposes.  As a result, a remand is necessary to attempt to 
verify these stressors.  

Specifically, the veteran testified that his unit was the 
329th Engineering Battalion.  His DD Form 214 reflects that 
his military occupational specialty was 
personnel/administrative specialist; however, he testified 
that he originally served as a combat engineer for the first 
7 months of his tour in Korea.  

If either stressor is verified, then schedule the veteran for 
an appropriate examination to determine whether the veteran 
has a current diagnosis of PTSD, and if so, whether that PTSD 
is due to the confirmed stressor(s).     



Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the veteran's 
medical records dated from March 2007 to 
the present from the East Orange Campus of 
the VA New Jersey Health Care System in 
East Orange, New Jersey.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  The RO should attempt to verify the 
occurrence of the following claimed 
stressors with the JSRRC: (1) jumping into 
a 4-foot ditch and sustaining injuries 
when his unit came under attack by 
grenades and/or mortar rounds (February 
1953 - March 1953); and (2) witnessing an 
acquaintance by the name of William Wixon 
or Richard Dickson/Dixon seriously wounded 
or killed by an explosion (December 1952 - 
February 1953).  The RO should note that 
both the veteran and William Wixon / 
Richard Dickson/Dixon served with the 
329th Engineering Battalion during the 
relevant time periods.  

The JSRRC should be requested to conduct a 
search of all the available and 
appropriate sources, and provide any 
pertinent information, including unit 
histories and operations reports for the 
veteran's unit of assignment, which might 
corroborate the claimed stressors or 
verify that he was engaged in combat with 
the enemy at that time.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
produce negative results, the claims file 
should be so documented.  

3.  Thereafter, if, and only if, one of 
the claimed stressors is verified, the RO 
should schedule the veteran for an 
examination to determine the nature and 
extent of any psychiatric disorders found 
to be present.  Each diagnosis should 
conform to the DSM-IV and the examiner's 
opinion  must be supported by complete 
rationale.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect such 
review.   

The RO must specify, for the examiner, the 
stressor or stressors determined to be 
established by the record.  The examiner 
should further be instructed that only 
those events may be considered for the 
purposes of: (a) determining whether in-
service stressors were sufficient to have 
caused the current psychiatric symptoms; 
and (b) determining whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied by both the in-service 
stressors and the current symptomatology.  

4.  Thereafter, the RO should readjudicate 
the claim.  If any sought benefit is 
denied, issue the veteran and his 
representative a supplemental statement of 
the case.  After he has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


